Citation Nr: 1601417	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-21 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the reduction in evaluation from 100 to 40 percent, effective October 1, 2013, was proper, and entitlement to a disability rating higher than 40 percent from October 1, 2013, for service-connected non-Hodgkin's lymphoma (NHL).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


REMAND

The Board finds that the claims must be remanded for additional development and due process.  

NHL is evaluated under Diagnostic Code 7715.  See 38 C.F.R. § 4.117.  The disability is rated as 100 percent disabling when the disease is active or during a treatment phase.  The diagnostic code notes that the 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  The appropriate disability rating will be determined by mandatory VA examination six months after discontinuance of such treatment.  Any change in evaluation based upon that or subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, the disability is to be rated on residuals.

The RO followed these provisions and a physician, who conducted a January 2013 VA examination, noted that the Veteran's NHL was in remission.  However, in May 2013, the Veteran's treating VA physician, Dr. R.F.C. stated that he "would not definitely classify [the Veteran] as being in remission," and provided an explanation.  An April 2014 VA examination, by a nurse practitioner, noted that the Veteran's NHL was in remission rather than active.  However, there was not much in the way of explanation of why this was so and Dr. R.F.C.'s opinion was not addressed.

Additionally, VA medical records were associated with the claims file subsequent to the May 2014 statement of the case (SOC) that are pertinent to the claim as they reference the Veteran's NHL.

In light of the record, the Board finds that the claim should be remanded to address whether the Veteran's NHL is an active disease or whether there is a treatment phase, and if not, to address the residuals.  Moreover, the RO will be able to address the additional VA treatment records in the first instance on remand.

On remand, updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent VA treatment records since August 2015 and associate the records with the claims folder.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate physician to determine the current nature and severity of all manifestations associated with his service-connected NHL.  The Veteran's claims file, to include a copy of this remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  

The examiner should determine whether: (i) the Veteran's NHL is an active disease; (ii) the NHL is during a treatment phase; or (iii) there has been no local recurrence or metastasis and a cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  If the answer is (iii), the examiner should determine when this occurred to the extent possible.  In forming the opinion, Dr. R.F.C's May 2013 letter should be addressed.

Additionally, the examination should identify all residuals from the Veteran's NHL.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.  If a SSOC is issued, it must consider the relevant evidence added to the record since the May 2014 SOC.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

